DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US20160036102) in view of Fees et al. (US20180109016).
 	As to claim 1, Suzuki et al. discloses a secondary battery module with a plurality of battery blocks each obtained by stacking a plurality of battery cells (paragraph 0005), comprising: a holding member adapted to hold the plurality of the battery blocks (paragraph 0032) the holding member including a pair of opposed end plates, a pair of opposed side plates, and a section plate arranged between the adjacent battery blocks to partition the battery blocks; and an inter-block bus bar provided across the section plate and adapted to electrically connect the adjacent battery blocks (paragraph 0045).
Suzuki et al. fail to disclose wherein the inter-block bus bar has a fuse portion.
	Fees et al. teaches wherein the inter-block bus bar has a fuse portion for the purpose of reducing or eliminating a voltage across electrical connections between battery modules (paragraph 0063).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Suzuki et al. with wherein the inter-block bus bar has a fuse portion for the purpose of reducing or eliminating a voltage across electrical connections between battery modules (paragraph 0063).
As to claim 2, Suzuki et al. discloses wherein: the section plate has a narrow face arranged along a stacked direction of the battery cells (figure 7 number 5) and the inter-block bus bar is provided so as to face the narrow face of the section plate (figure 7 number 16).
Suzuki et al. fail to disclose the fuse portion of the inter-block bus bar is provided so as to face the narrow face of the section plate.
Fees et al. teaches wherein the inter-block bus bar has a fuse portion for the purpose of reducing or eliminating a voltage across electrical connections between battery modules (paragraph 0063).
Therefore it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Suzuki et al. with the fuse portion of the inter-block bus bar is provided so as to face the narrow face of the section plate for portion for the purpose of reducing or eliminating a voltage across electrical connections between battery modules (paragraph 0063).
As to claim 3, Suzuki et al. fail to disclose wherein the fuse portion is formed narrower or/and thinner than other portions of the inter- block bus bar.
Fees et al. teaches wherein the fuse portion is formed narrower or/and thinner than other portions of the inter- block bus bar for the purpose of reducing or eliminating short circuits and/or fires from propagating through he battery housing (paragraph 0063).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the fuse portion is formed narrower or/and thinner than other portions of the inter- block bus bar for the purpose of reducing or eliminating short circuits and/or fires from propagating through the battery housing (paragraph 0063).
As to claim 4, Suzuki et al. discloses further comprising a housing adapted to house the plurality of the battery blocks held by the holding member, wherein: the section plate is fastened to the housing with a fastening member, and the fastening member is disposed near the fuse portion (paragraph 0030).
As to claim 5, Suzuki et al. discloses a secondary battery module with at least one battery block obtained by stacking a plurality of battery cells, comprising (paragraph 0005): a holding member adapted to hold the battery block, the holding member including a pair of opposed end plates and a pair of opposed side plates (paragraph 0032); and a plurality of bus bars at ends of the module, each of the plurality of bus bars at the ends of the module having one end electrically connected to the battery block and having another end extending toward one of the end plates or one of the side plates and electrically connected to an external connection terminal of the module (paragraph 0031).
Suzuki et al. fail to disclose wherein at least one of the plurality of bus bars at the ends of the module has a fuse portion.
Fees et al. teaches wherein the bus bar has a fuse portion for the purpose of reducing or eliminating a voltage across electrical connections between battery modules (paragraph 0063).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Suzuki et al. with wherein the bus bar has a fuse portion for the purpose of reducing or eliminating a voltage across electrical connections between battery modules (paragraph 0063).
As to claim 6, Suzuki et al. fail to disclose wherein the fuse portion is formed narrower or/and thinner than other portions of the bus bar at the end of the module.
Fees et al. teaches wherein the fuse portion is formed narrower or/and thinner than other portions of the bus bar at the end of the module for the purpose of reducing or eliminating short circuits and/or fires from propagating through the battery housing (paragraph 0063).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the fuse portion is formed narrower or/and thinner than other portions of the bus bar at the end of the module for the purpose of reducing or eliminating short circuits and/or fires from propagating through the battery housing (paragraph 0063).
As to claim 7, Suzuki et al. discloses further comprising a housing adapted to house the battery block held by the holding member, wherein: each end plate or each side plate is fastened to the housing with a fastening member, and the fastening member is disposed near the fuse portion (paragraph 0031).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724